Citation Nr: 0740273	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals repair of right knee lateral meniscus. 

3.  Entitlement to a compensable disability rating for 
folliculitis keloidalis nuchae, postoperative.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 until 
March 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular evaluation for the residuals repair of right knee 
lateral meniscus under Diagnostic Code 5259 and the left knee 
is not shown to manifest a dislocation of the semilunar 
cartilage, subluxation, instability, or limitation of range 
of motion.

2.  The veteran's folliculitis keloidalis nuchae, 
postoperative, is manifested by keloid formation that is over 
0.6 centimeters at its widest part, but not of visible or 
palpable tissue loss.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a 10 percent 
disability evaluation for residuals repair of right knee 
lateral meniscus, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5259 (2007).

2.  The criteria for a 10 percent disability evaluation for 
folliculitis keloidalis nuchae, postoperative, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the right knee disability rating claim is 
being denied, and hence no effective date will be assigned 
with respect to that claim.  Additionally, the skin 
disability rating claim is being granted, the RO will inform 
the veteran of the applicable effective.   Therefore, the 
Board finds that the veteran has not been prejudiced by the 
grant of his 10 percent evaluation.   

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records available and private medical records 
identified by the veteran.  The veteran submitted numerous 
statements and was provided an opportunity to set forth his 
or her contentions during a hearing before a Veterans Law 
Judge.  The veteran failed to appear for his scheduled 
hearing in November 2007.  Since the veteran failed to 
provide advance notice to request a postponement of the 
hearing and failed to provide good cause as to why his 
failure to appear arose under circumstances that a timely 
request for a postponement could not have been submitted 
prior to the scheduled hearing date, a new hearing will not 
be granted.  38 C.F.R. § 20.704.

The appellant was afforded two VA medical examinations in 
December 2002 for his skin and a VA examination in August 
2004 for his service-connected right knee.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   

Right Knee Rating Evaluation

The veteran was granted a 10 percent evaluation for residuals 
repair of right knee lateral meniscus in a November 1994 
rating decision, under Diagnostic Code 5259.  The veteran 
essentially claims that his service-connected right knee 
disability has worsened, including as due to an increase in 
pain and movement.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is against the claim and the 
appeal will be denied.  

Under Diagnostic Code 5259, the currently assigned 10 percent 
evaluation for his knee represents the maximum schedular 
evaluation under that Diagnostic Code and is warranted for 
the removal of the semilunar cartilage that is symptomatic.  
A 20 percent evaluation is potentially assignable under 
Diagnostic Code 5258 with evidence of a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion in the joint.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Since the veteran has arthritis of his right knee, an 
evaluation under Diagnostic Code 5003 could also be 
appropriate. Under Diagnostic Code 5003, the knee would be 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Under Diagnostic Code 5260 a noncompensable 
evaluation is for assignment when flexion is limited to 60 
degrees and a 10 percent evaluation when flexion is limited 
to 45 degrees.  A noncompensable evaluation is also for 
assignment when extension is limited to 5 degrees and a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, under Diagnostic Code 5261.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Private medical records indicate that the veteran was 
involved in a motorcycle accident in December 2000 and 
underwent reduction and fixation of his tibial plateau 
fractures.  A December 2002 VA X-ray report indicated that 
the veteran's right knee showed mild-to-moderate degenerative 
joint disease.

A VA examination was provided to the veteran in August 2004.  
The veteran reported constant knee pain and denied any 
periods of flare-ups.  The examiner found the veteran's right 
knee to be stable to varus and valgus motion.  Flexion was 0 
to 140 degrees.  Extension was 0 degrees to full extension 
with mild crepitus on range of motion.  

Based on this evidence, the Board finds that a higher 
evaluation for the veteran's right knee disability is not 
warranted. The 10 percent evaluation assigned for the right 
knee under Diagnostic Code 5259 represents the highest 
schedular evaluation under that Diagnostic Code and is 
assigned for a symptomatic disability. A 20 percent 
evaluation could possibly be assigned under Diagnostic Code 
5258, but the evidence does not demonstrate any dislocation 
of the semilunar cartilage.  In addition, no instability has 
been shown, so an evaluation under Diagnostic Code 5257 is 
not appropriate. 

Additionally, the veteran's VA outpatient treatment records 
indicate that the veteran has degenerative joint disease of 
the right knee.   Diagnostic Code 5260 and Diagnostic Code 
5261 base its rating on limitation of leg flexion and 
extension respectively.  However, the veteran was found to 
have a full range of motion for his knee in his August 2004 
VA examination.  Additionally, there is no objective evidence 
that pain on use of the joint results in limitation of motion 
to a degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the foregoing, the veteran is not entitled to a 
separate compensable rating for limitation of motion of the 
right knee.  Therefore, the Board finds that a higher 
evaluation is not warranted for the residuals repair of right 
knee lateral meniscus.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Rating Evaluation for Postoperative Folliculitis Keloidalis 
Nuchae 

The veteran essentially claims that his service-connected 
postoperative folliculitis keloidalis nuchae has worsened and 
warrants a compensable evaluation.  After considering the 
veteran's claim in light of the evidence and applicable law, 
the Board is of the opinion that the claim warrants a 10 
percent evaluation.  

The criteria for rating the skin were amended effective 
August 30, 2002. Since the veteran's claim was received 
September 23, 2002, after the August 30, 2002 change, his 
folliculitis keloidalis nuchae, postoperative, must be 
evaluated under the current criteria.  See VAOPGCPRC 3-00.

The Board observes that there is no specific diagnostic code 
for folliculitis keloidalis nuchae, postoperative.  VA 
regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20. The code which is 
most analogous is Diagnostic Code 7806 relating to eczema or 
dermatitis.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted with at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  
Diagnostic Code 7806 also notes that the veteran could be 
rated under DC 7800 or 7803-7805 in reference to 
disfigurement of the head, face, or neck or scars.

Under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck, a 10 percent evaluation is warranted with one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) and indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).  A 30 percent 
would be warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  

A 10 percent evaluation may also be assigned for a 
superficial unstable scar and a superficial scar that is 
painful on examination under Diagnostic Codes 7803 or 7804 
respectively.  An evaluation can also be assigned based on 
the limitation of function of the part affected under 
Diagnostic Code 7805.

The veteran was provided VA examination in December 18, 2002 
for skin disease other than scars.  The veteran reported 
itching at the base of his hairline.  The veteran had 
numerous papules, greater than 20, at the base of the scalp.  
No ulcerations, exfoliations, or crusting was found.  No 
keloid formation was noted.  

The veteran was granted another VA examination on December 
20, 2002 for skin disease.  The examiner noted that the 
veteran shaves his scalp and that over the scalp he has over 
25 papules, each less than 0.1 centimeters (cm).  The veteran 
also has over 20 papules at the base of his hairline, less 
than 0.1 cm in circumference.  The veteran also has 4 small 
areas less than 2 cm in circumference of keloid formation, 
with one keloid formation of 1.5 x 0.5 cm located posterior 
to his cervical neck.  No ulcerations, exfoliation, or 
crusting was found.  The veteran was diagnosed with 
folliculitis scalp secondary to shaving and keloid formation 
at the posterior scalp at the cervical neck region, that was 
non-disfiguring.

A June 2005 VA outpatient treatment record indicates that the 
veteran complained of a recurrence of folliculitis across the 
posterior scalp.  The examiner found an eruption of papules 
across the posterior scalp and determined that the veteran 
should continue with topical treatment.  

Under Diagnostic Code 7800, the veteran was not shown to have 
a compensable disability rating as it is not shown that his 
condition is at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less than 20 
percent of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.  The Board acknowledges that 
the VA examiner did not determine the percent of the entire 
body with folliculitis keloidalis nuchae; however, the Board 
finds that based on the description provided regarding scalp 
coverage that a compensable rating is not warranted.  The 
veteran also does not have scars that are superficial and 
unstable, are superficial and painful on examination, or 
limit function to warrant compensation.  

Under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck, a 10 percent evaluation is warranted with one 
characteristic of disfigurement.  Characteristics of 
disfigurement include a scar at least 1/4 inch (0.6 cm.) wide 
at its widest part and surface contour of scar elevated or 
depressed on palpation.  The December 20, 2002 VA examiner 
found the veteran to have 4 small areas less than 2 cm in 
circumference of keloid formation located posterior to his 
neck.  Applying the benefit of the doubt doctrine, the Board 
finds that his service-connected folliculitis more nearly 
approximates a scar which is 0.6 cm wide.  As such, the 
veteran is found to have at least one characteristic of 
disfigurement warranting a 10 percent evaluation.  A 30 
percent evaluation, however, would not be warranted since the 
veteran does not have visible or palpable tissue loss in 
addition to his characteristics of disfigurement.   

There is no evidence that warrants referral of the veteran's 
claim for extraschedular consideration, such as marked 
interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the veteran's back disability. Treatment has 
been very limited; the veteran is not shown to have been 
hospitalized due to his skin disability.  Accordingly, the 
claim will not be referred for extraschedular consideration. 
See 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for residuals repair of 
right knee lateral meniscus is denied.

A 10 percent rating evaluation, and no more, is granted for 
folliculitis keloidalis nuchae, postoperative.  


REMAND

The veteran was granted service connection for residuals 
repair of right knee lateral meniscus in a November 1994 VA 
examination.  The veteran essentially asserts that he has a 
left knee disorder due to his service or as secondary to his 
service-connected right knee disability.  

The veteran informed his VA physician, as recorded in a July 
2004 VA outpatient treatment record, that while in service he 
fell down and hurt both his knees.  Although service medical 
records indicate that the veteran injured his right knee in a 
fall, they do not indicate that he complained of or was 
diagnosed with a left knee disorder.  
  
According to records from Phoebe Putney Memorial Hospital, 
the veteran was involved in a motor vehicle accident on 
December 12, 2000.  The veteran was shown to have bilateral 
tibial plateau fractures.  The veteran was found to have 
arthritis in the left knee in a November 2002 medical report 
from Dr. R.S.P.  
A December 2002 VA X-ray report found the veteran's left knee 
to show a deformity of the proximal tibia.  The veteran 
subsequently had a left knee replacement in January 2003.  

The veteran has asserted, in his November 2004 notice of 
disagreement, that he had a left knee disorder prior to his 
December 2000 accident and that VA medical center records 
from 1999 would substantiate his claim.  Although VA medical 
center records from 1999 were requested by the RO, a March 
2005 letter indicates that they could not be located.

The Board notes that the veteran was not provided a VA 
examination in regards to his left knee claim.  Such a VA 
medical opinion should be obtained to determine whether it is 
at least as likely as not that the veteran currently has a 
left knee disability related directly to, as secondary to, or 
aggravated by his service or his service-connected right knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's current left knee disorder.  
All indicated tests and studies should 
be performed.  

The examiner is requested to provide an 
opinion concerning the nature and 
etiology of the veteran's left knee 
disorder.  Opinions should take into 
account the veteran's December 12, 2000 
motor vehicle accident and the left 
knee problems resulting from that 
accident.  

The examiner should state whether any 
left knee disability found is related 
to service, including to any incident 
of service.

The examiner should specifically state 
whether any current left knee disorder 
found is directly related to the 
service-connected right knee 
disability, or whether it is related to 
the December 2000 motor vehicle 
accident.  

If the examiner concludes that the 
service-connected right knee disorder 
did not cause a left knee disorder or 
that the left knee disorder is not due 
to service, he/she should indicate 
whether the service-connected right 
knee disability aggravates (i.e., 
causes an increase in the underlying 
disability) which is beyond the natural 
progress.

The rationale for all opinions 
expressed should be explained. The 
claims files should be made available 
to the examiner for proper review of 
the medical history, including the 
veteran's service medical records.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


